                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JEREMY PAUL RHODES                                                           CIVIL ACTION

 VERSUS                                                                          NO. 19-13440

 DIANA FOURNIER                                                             SECTION: “S”(1)



                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction.

       New Orleans, Louisiana, this 10th day of December, 2019.




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
